Order entered August 4, 2022




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00992-CV

              IN THE INTEREST OF M.M. AND M.M., CHILDREN

                On Appeal from the 470th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 470-57144-2018

                                   ORDER

      Before the Court is appellee’s August 3, 2022 unopposed second motion for

an extension of time to file her brief. We GRANT the motion and extend the time

to August 22, 2022. We caution appellee that further extension requests will be

disfavored.


                                          /s/   BONNIE LEE GOLDSTEIN
                                                JUSTICE